—In an action to permanently enjoin the defendants from interfering with the plaintiffs’ ability to manage the real property at issue, the plaintiffs appeal from an order of the Supreme Court, Kings County (G. Aronin, J.), dated March 6, 1998, which denied their application for preliminary injunctive relief.
Ordered that the order is affirmed, with costs.
The Supreme Court did not err in declining to grant preliminary injunctive relief. It is well settled that in order to be entitled to preliminary injunctive relief, the movant must establish (1) the likelihood of success on the merits, (2) irreparable injury absent granting the preliminary injunction, and (3) a balancing of the equities in the movant’s favor (Grant Co. v Srogi, 52 NY2d 496, 517; Albini v Solork Assocs., 37 AD2d 835). Preliminary injunctive relief is a drastic remedy and will only be granted if the movant establishes a clear right to this relief under the law and the undisputed facts found in the moving papers (Anastasi v Majapan Realty Corp., 181 AD2d 706, 707; County of Orange v Lockey, 111 AD2d 896). The plaintiffs failed to establish that they were entitled to preliminary injunctive relief. O’Brien, J. P., Friedmann, H. Miller and Smith, JJ., concur.